MEMORANDUM OPINION


No. 04-04-00919-CR

Ruben Joe RAMIREZ,
Appellant

v.

The STATE of Texas,
Appellee

From the County Court at Law, Medina County, Texas
Trial Court No. 20576
Honorable Vivian Torres, Judge Presiding

PER CURIAM
 
Sitting:            Sarah B. Duncan, Justice
Karen Angelini, Justice
Sandee Bryan Marion, Justice
 
Delivered and Filed:   May 18, 2005

DISMISSED
            Ruben Joe Ramirez appeals the trial court’s December 5, 2004, judgment. The record was
due April 4, 2005, 120 days after the date sentence was imposed or suspended. See Tex. R. App. P.
35.2(b). On April 4, 2005, the Medina County Clerk filed a notification stating the clerk’s record had
not been filed because Ramirez had not paid or made arrangements to pay the clerk’s fee to prepare
the record and is not entitled to appeal without paying the fee. Accordingly, on April 13, 2005, we
ordered Ramirez to provide written proof to this court on or before April 28, 2005, that either (1) the
clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee; or (2) he is entitled
to appeal without paying the clerk’s fee. We cautioned Ramirez that if he failed to respond within
the time provided, his appeal would be dismissed for want of prosecution. See Tex. R. App. P.
37.3(b). Ramirez has not filed a response and the clerk’s record has not been filed.
            We therefore order this appeal dismissed for want of prosecution. 
                                                                                    PER CURIAM
Do not publish